DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,254,240 to Lin et al. (Lin) in view of US Patent 6,474,373 to Sejnowski (Sejnowski).
Regarding claim 1, Lin discloses a blow-up swimming pool (inflatable spa 100), comprising: an inflatable wall structure (110); at least one pump (air pump 232) conductively coupled to the wall structure; at least one one-way air valve (260); and a control system (200) for selectively controlling the pump and the one-way air valve (the pump and valve operate 
Regarding claim 2, Lin discloses the control system is programmable (the control system is programmed to operate the pump, heater, etc. based on input from the user).
Regarding claim 4, Lin discloses the control system automatically opens or closes the one-way air valve (col. 10, line 62 – col. 11, line10).
Regarding claim 5, Lin discloses the control system further comprises a control panel (208).
Regarding claim 6, Lin does not disclose the control panel comprises a touchscreen display.  Lin uses buttons on the control panel to signal the controller.  However, applicant is given official notice that control panels including a touch screen are well known in the art for providing a user with an interface to a controller.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the control panel having buttons of Lin with a touch screen control panel as is well known in the art so that additional control options can be displayed to the user.  Such a change 
Regarding claim 7, Lin discloses the control panel programs the control system (the user inputs commands via the control panel to operate the control system).
Regarding claim 8, Lin discloses a conduit (air passage 230 connects the output of the pump fan to the one-way valve 260) disposed between the fan and the one-way air valve.
Regarding claim 9, Lin discloses a filtration system (filter pump for filtering water; see col. 9, lines 13-15).
Regarding claim 14, Lin discloses the inflatable wall structure has reinforced portions (tensioning structures 120).
Regarding claim 15, Lin discloses a water isolation valve (drain valve 280) connected to the inflatable wall structure.
Regarding claim 16, Lin discloses the control system is programmed to automatically open and close the water isolation valve (operating the air pump causes the water isolation valve to automatically open and close).
Regarding claim 19, Lin discloses a heating system (226).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Sejnowski as applied to claim 1 above, and further in view of US Patent Application Publication 2005/0159275 to Bullman et al. (Bullman).  
Regarding claim 3, Lin as modified by Sejnowski discloses the blow-up swimming pool according to claim 1 (see above), but does not disclose the control system comprises at least .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Sejnowski as applied to claim 1 above, and further in view of US Patent 9,574,362 to Zhu (Zhu).
Regarding claims 17 and 18, Lin as modified by Sejnowski discloses the blow-up swimming pool according to claim 1 (see above) but does not disclose a canopy wall or a water drip system.  Zhu teaches an inflatable pool (title/abstract) including a canopy wall (42) and a water drip system (sprayer assembly 50) to provide entertainment to users of the pool.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a canopy wall and water drip system as taught by Zhu in the pool of Lin to provide entertainment to users of the pool.


Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art documents do not disclose an inflatable pool comprising, in combination with the claimed invention as a whole, at least one ballast chamber receiving a fluid ballast.  Therefore, the cited documents do not disclose or render obvious applicant’s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents disclose inflatable pools which are related to applicant’s disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        May 24, 2021